 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

 

KOLBY DUCKETT,
DAVID SCHILLING, and
DAVID HOLLOWAY,

Plaintiffs,
Docket No.

-Vs- 1:19-cv-00295
CHIEF BRIAN HICKMAN,
individually, and in his
Capacity as the Police Chief of
the City of Collegedale,

TED ROGERS, individually, and in
his official capacity as the
City Manager of the City of
Collegedale, and

THE CITY OF COLLEGEDALE,
TENNESSEE, a municipality,

+ + FF F F F FF F F F F F FF F FF F F F KF F HF

Defendants.

 

THE DEPOSITION OF
COMMISSIONER ETHAN ANDREW WHITE
September 11, 2020

 

 

Sue Anne Vaughn, TN LCR #346 EXHIBIT

Angel & Associates Court Reporting i
P.O. BOX 1145

Hixson, Tennessee 37343
Telephone 423-876-4435 and 800-298-DEPO (3376

 

 

Sieg 876-4435 "Preserving The Record" (800) 298-3376

ou Anne Vaughn Angel & Associates Court Reportin
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 1of19 PagelD #: 355
 

50

1 you?

2 A Not that I can recall. To be honest, I can't
3 remember at what point he did tell me about being written
4 up for not meeting the performance standards. I know he
5 mentioned it, but I don't know if it was before January.
6 I just cannot recall.

7 Q Is it fair to say that you had multiple

8 conversations with Officer Duckett about the performance
9 standards?

10 A Yes.
11 Q Okay. Is it fair to say you had multiple

12 conversations with Officer Schilling about the
13 performance standards?
14 A Yes.
15 Q Did they -- did any of these officers mention

16 whether they had brought this up to their chain of

 

 

 

17 command?

18 A Yes, they did.

19 Q What did they say about that?

20 A They said -- Officer Schilling on my way to

21 work one morning -- I believe it was the morning of

22 January 7 because there was a commission meeting that

23 night -- he had mentioned that he met with his sergeant,

24 I believe it was Sergeant Westfield at the time, and they

25 had discussed that they felt that it was in violation of
2) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Angel fs Associ tes Court Reportin
case f fete A8s-CHS Document 75-1 Eled 12/02/30 Page 2 of 19 PagelD #: 356
 

 

 

 

51
1 the T.C.A. code. I believe Sergeant Westfield informed
2 them that it had been cleared by the city attorney and
3 that they were told, to Sergeant Westfield's
4 understanding, this was legal because the city attorney
5 had cleared it.
6 And so that night -- the reason why I know the
7 time frame is because that evening, Monday, January 7, I
8 believe it was, I approached City Attorney Elliott and
9 showed him a picture of the performance standards that
10 was on the wall and asked him if he had ever seen this or
11 been advised or had been asked. He said he had never
12 seen this before, and he asked me to send him a copy of
13 Dt.
14 Q Do you remember what month that posting was?
15 I mean, do you remember what it said?
16 A I believe it was for performance standards for
17 December of 2019 -- 2018. Sorry.
18 MS. VARNELL: Do we have the exhibits?
19 MR. GRANT: Yeah.
20 MR. WELLS: Right in front of you.
21 MR. GRANT: Right in front of you. We hid
22 them.
23 MS. VARNELL: It's been a long week.
24 BY MS. VARNELL:
25 Q Who sent you the picture of the December 2018
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 3 0f 19 PagelD #: 357
 

 

 

 

52

1 stat sheet?

2 A I saw it myself personally, but I believe also
3 Officer Spain had sent it to me at one point and possibly
4 Officer Schilling and Duckett, but I can't recall. I

5 mean, I was in city hall and saw it myself, and I believe
6 I'm the one who took a picture at one point.

7 Q And so you probably -- you think you took a

8 picture of it with your phone?

9 A Yes. I do know I took a picture of it, and I
10 believe that's what I sent to City Attorney Elliott.

11 Q And you think that probably happened on

12 January 7th?

13 A I know it happened on January 7th because the
14 only time that City Attorney Elliott and I really

15 interact is when we're in a commission meeting. It was
16 after a commission meeting that I approached him because
17 I was concerned about that becoming an issue and that the
18 officers had gone to their chain of command, and the

19 answer that was given to them was that the city attorney
20 had been consulted.
21 Originally when they approached me, I said, go
22 to your chain of command, you know, report up. And they
23 did. They informed me that City Attorney Elliott had
24 been approached.
25 So I went to him and said, hey, have you seen

(423) 876-4435 "Preserving The Record” (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 4of19 PagelD #: 358
 

53

1 this?

2 He said, no, I have not. Can you send me a

3 copy of it?

4 Q When did Corporal Bedell speak to you?

5 A It would have been the night before on

6 January 6, on Sunday evening. It was -- as he was

7 getting into his patrol car, he mentioned that he felt

8 that it was wrong. It was very brief because, like I

9 Said earlier, Silent Bob doesn't speak much. So that was
10 the conversation that we had.
11 Q Do you know if he -- do you know where he was

iZ heading?

 

 

 

13 A On patrol, I believe. He was either leaving

14 his shift or heading out for shift. I'm not aware of

15 their shift schedule, so I can't tell you if he had been

16 in a meeting previously or if he had been on shift, but I

Ij do know he was getting into his patrol car.

18 Q Do you remember about what time that occurred?

19 A It was dark.

20 Q It was dark?

21 A Yeah.

22 Q And you were in the parking lot of city hall?

23 A We were right outside the door leading into

24 the police department.

25 Q Okay. And what specifically did he say about
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Re grting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 5of19 PagelD #: 359
 

54

1 the performance standards?

2 A That he had a legitimate concern about it.

3 Q Did he say whether he had taken it to his

4 chain of command?

5 A Like I said, it was a very brief conversation.
6 He did not talk to me very often because of what I stated
7 earlier.

8 Q Did he say that he felt like these were

9 illegal?

10 MR. GRANT: Object to form.

11 A Yeah. I mean, my understanding of what his

iZ conversation -- my understanding from our conversation

13 was that he felt that there was something wrong about

14 them.

15 Q Okay. So after you went to the city attorney,

16 what is the next thing that you remember doing or the

 

 

 

17 next person you remember talking to?

18 A I talked to City Manager Rogers about it as

19 well, and I believe, though, that was in the morning,

20 Monday morning. So I talked to City Manager Rogers about

21 it and then talked to the city attorney that evening.

22 Q Okay. So just to back up a little bit. At

23 some point, end of December of 2018 and beginning of

24 January of 2019, I think your testimony is -- or we've

25 talked about four officers who talked to you about this;
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Re orting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 6 of 19 PagelD #: 360
 

55
1 correct? Corporal Bedell?
2 A Yeah.
3 Q David Schilling?
4 A Duckett and Spain, yeah.
5 Q Duckett and Spain?
6 A Yes, ma'am.
7 Q Anybody else?
8 A Not that I can recall.
9 Q Okay. Just those four.
10 And then the last -- the conversation with
il Bedell was the evening of Sunday, the 6th?
12 A From what I recall, yes.
13 Q And then that next morning on the 7th is when
14 you went to see Ted Rogers?
15 A No, ma‘am. I met up with Officer Schilling at
16 the -- what we call the duck pond there at the
17 university, and we stacked up and talked about his
18 frustration and the fact that they had gone through their
19 chain of command, and I believe Lieutenant Sapp had sent
20 an email out stating that it was still legal and they
21 were going to move forward with it.
22 Q Okay. So when you talked to Officer Schilling
23 that was the morning of the 7th?
24 A Yes.
25 Q Okay. And the Lieutenant Sapp email had

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 7 of 19 PagelD #: 361
 

 

 

 

56
1 already happened by that point?
2 A From what I recall, yes.
3 Q Because Officer Schilling was talking to you
4 about that?
5 A Correct.
6 Q Did he say anything in particular that you
7 recall about Officer -- I mean, Lieutenant Sapp's email?
8 A That they had reviewed it, they had felt that
9 it was legal, and that they were going to continue to
10 move forward because it was not a quota because it was
11 called a performance standard; and that they were not
12 calling it a quota, so it was a performance standard.
13 And then he informed me that they had been
14 advised -- I don't know if it was in the email or from
15 Sergeant Westfield, but the city attorney had been
16 approached, had given his blessing on it and said that it
it was legal. So they moved forward with it.
18 Q Did they say who told Sergeant Westfield that
19 the city attorney had been consulted?
20 A Yes, Chief Hickman.
21 Q Did they say that Chief Hickman told them that
22 the city attorney okayed it?
23 A To my understanding, that is what was conveyed
24 to them.
25 Q When you say "them," we're talking about
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne V. Angel & Associates Court Reportin
case fee AH85-CHS Docuneht 75-1 Eled 12/02/50 Page 8 of 19 PagelD #: 362
 

57

1 Sergeant Westfield?

2 A Yes.

3 Q Lieutenant Sapp?

4 A Yes, and the entire department because it was
5 a department-wide email.

6 Q Okay. If you'll look at page 39.

7 A Yes, ma'am.

8 Q See down at the bottom or maybe two-thirds

9 down the page it says 1/7/19?

10 A Uh-huh.

mt Q And, again, these are conversations with David
12 Schilling; correct?

13 A Yes.

14 Q Your first message to him at that time or on
15 the date actually was, "City attorney was not consulted"?
16 A Yes.

17 Q And the next message is, "He's not happy"?

18 A Correct.

19 Q What made you send he's not happy?

20 A Because he was very irritated that his name

21 was used in correlation with approving a department

22 policy.

 

 

 

23 Q And, again, he stated he had not been made

24 aware of it?

25 A Correct.
(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 9of19 PagelD #: 363
 

58

1 Q And "he" being the city attorney, Sam Elliott;
2 correct?

3 A Correct.

4 Q And then at the bottom David Schilling says,

5 "Oh, my... Westfield said he thought they called an

6 attorney, but he didn't know who it was they called";

7 correct?

8 A Yes.

9 Q Do you know who he's referring to by "they,"

10 who "they" called?

 

 

 

il tl A I'm not -- I mean, that's not my job to guess

12 what Officer Schilling meant there.

13 Q All right. So then the next page, on page 40,

14 we're still on January 7 at -- it looks like in the

15 evening, 6:31 p.m.; correct?

16 A Yes.

it Q Your first message to David Schilling is,

18 "Well, shits 'bout to hit the fan." See that?

19 A Yes.

20 Q And we've got an emoji following that. And

21 then, "Ted's talking to Hickman about it tomorrow. I

22 showed him the board posting."

23 A Yes.

24 Q In your conversation with Ted Rogers, other

25 than showing him the board posting, anything else you
(423) 876-4435 "Preserving The Record" (800) 298-3376

CasS HE AINSYBBPEE-CHS Docu Te RAS ERE TRIS ISB Page 10 of 19 PagelD #: 364
 

59

1 remember about that conversation with him?

2 A He claimed that he was not aware of what was

3 going on in the department in regards to performance

4 standards but that he knew that they were working on

5 something to create productivity, because up until then

6 the commission, like I said earlier on, had talked about
7 lack of seeing patrol out in the neighborhoods and

8 different things like that. That's what we had

9 discussed.

10 But he's like, I do not know -- he was not

iil aware of any kind of quota, and he did not believe it was
12 a quota.

13 Q Did you show him any of the pictures of the

14 stat sheets that you had gotten from officers?

15 A Yes, because I took a picture of it myself and
16 showed him.

17 Q And did you show him any of the other pictures
18 or stat sheets that had been provided to you?

19 A No, not that I -- I can't recall.

20 Q Did you tell him that officers had come to you
21 about this?
22 A Yes.

23 Q Did you tell him specific officers?
24 A Not that I can recall.

25 Q Did he ask you which specific officers had

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 110f19 PagelD #: 365
 

60

1 come to you?

2 A Not that I can recall.

3 Q Do you remember mentioning any of their names
4 at all?

5 A In that meeting?

6 Q Uh-huh.

7 A Not that I can recall.

8 Q Okay. Skip down to -- well, David Schilling
9 responds and says, "Oh, no... Lol."
10 And then you say, "I told him it's coming from
11 Jamie and that from my opinion he needs to find new

12 employment."

 

 

 

13 Do you recall -- or who's Jamie?
14 A That would be Sergeant Heath.
15 Q And do you know why you told him that it's
16 coming from Jamie?
iW A I cannot recall.
18 Q Was that the -- was that something that was
19 told to you, that these performance standards came from
20 Sergeant Heath?
21 A I cannot recall.
22 Q You don't recall that?
23 A No.
24 Q Do you recall telling him that Sergeant Heath
25 needed to find new employment?
(423) 876-4435 "Preserving The Record" (800) 298-3376

el & As ociates Court Reporting
Casd EATS YBUIUS-CHS Document Fo-1 ehed 12/0230 Page 12 of 19 PagelD #: 366
 

 

 

 

61

1 A Yes, I do recall that because I felt that

2 Sergeant Heath was undermining Chief Hickman's authority
3 at the time.

4 Q What do you mean by that?

5 A Ted Rogers and I had had conversations about

6 the problems going on in the department, and him and I

7 both felt that somebody was undermining Chief Hickman's

8 authority inside the department because Chief Hickman was
9 gone a lot, because he teaches across the state or his

10 involvement with the fire department, and that Jamie

ail Heath had stepped in to do different things.

12 Q Okay. And specific to the performance

13 standards, did you think that was a reason why Sergeant
14 Heath may need to find new employment?

15 A I don't want to speculate as to what I was

16 thinking at that point, no, ma'am.

17 MR. LAUDERBACK: Can you speak up a little

18 bit? When that air kicks on, it's kind of --

19 THE WITNESS: Oh, okay. Sorry. Yeah.
20 MR. LAUDERBACK: You're kind of soft-spoken.
21 THE WITNESS: I'll speak up. My apologies.

22 MR. LAUDERBACK: She won't be offended.
23 MS. VARNELL: I won't.
24 MR. BIBB: That's why I'm creepily sitting
25 right here.
(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 13 0f19 PagelD #: 367
 

62

1 THE WITNESS: I was wondering why you joined
2 me over here.

3 MR. BIBB: It's like, I'm just going to get

4 right next to you. We'll be friendly.

5 BY MS. VARNELL:

6 Q Okay. On page 41, we've got -- you start at
7 the top of the page. You say, "Well, Sam is not happy";
8 correct?

9 A Uh-huh.
10 Q And then David Schilling says, "Sam?" And you
11 say, "City attorney."
12 A Yes, ma'am.
13 Q All right. And that's still following your
14 conversation that we've already discussed that you had

15 with Sam Elliott on the 7th?

 

 

 

16 A Yes, ma'am.
17 Q And you say that Sam Elliott wanted me to send
18 him a pic of the paper. Are you talking about the stat
19 sheet?
20 A Yes, ma'am.
21 Q And "he hasn't been consulted."
22 A Yes, ma'am.
23 Q Schilling says, I'd send you the email
24 received -- I think it's supposed to say received
25 today -- but don't want to lose my job. See that?
(423) 876-4435 "Preserving The Record" (800) 298-3376

Case tte GBIIS-CHS Docurdtite rR AS ERE TBST SB° Page 14 of 19 PagelD #: 368
 

63

1 A Yes.

2 Q Again, was that something that he feared, of
3 losing his job by sending department emails or talking to
4 a commissioner?

5 MR. GRANT: Object.

6 MR. BIBB: Object to the form of the question.
7 BY MS. VARNELL:

8 Q Go ahead.

9 A Yes.
10 Q And you say, "Also Ted is going to ask why
11 nothing's been asked of us for external vest carriers."
12 That's the outer carrier that you were talking about
13 earlier; right?
14 A Yes, ma'am.
15 Q And then you said, "Ted said no one will lose

16 job. Lol."

 

 

 

17 A Yes.
18 Q Do you remember when he said that?
19 A That would have been in the meeting that I
20 talked to him because I had told him that there was some
21 kind of worry that somebody could be retaliated against
22 but nothing specifically. I never mentioned any
23 officers' names that I recall. But Ted assured me that
24 any officer that would speak with me would never lose
25 their job because they were protected under the City
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 15o0f19 PagelD #: 369
 

64

1 handbook, personnel file.

2 Q And he said that to you in that meeting on

3 the 7th?

4 A Yes.

5 Q What is the next thing after the 7th do you

6 remember happening or any conversations that you had with

7 anyone in the department about the quota, let's say, on

8 January 8th? Do you remember anything specific?

9 A I remember receiving an email saying that it
10 was not -- the performance standard looked like a quota.
iil It was a quota. It needed to cease immediately.

12 Q Okay. And who sent that email?

13 A City Attorney Elliott.

14 Q Was that email to you?

15 A Yes.

16 Q To anyone else?

17 A I can't recall, but it was sent tome. If I
18 remember correctly, I believe City Manager Rogers was
19 cc'd on it, but I can't recall.

20 Q Was Chief Hickman?

21 A I cannot recall.

22 Q Did you tell anyone about this email and the
23 contents of it?

24 A The TBI.

25 Q The TBI?

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 16 0f 19 PagelD #: 370
 

 

 

 

65

1 A Yes, ma'am.

2 Q Anyone else?

3 A I believe I mentioned it to Officer Schilling,
4 yes.

5 Q I want to show you page 44 of this text

6 message.

7 A Yes.

8 Q See at the top your message that says, "City

9 attorney has emailed myself and Ted, stating the policy
10 needs to be ceased immediately"?
11 A Yes.
12 Q Okay. Is that the email you're talking about?
13 A Yes.

14 Q And down at the bottom it looks to be a
15 picture?

16 A Yes, ma'am.

17 Q What is in that picture?

18 A It looks like a snippet of the city attorney's
19 response.
20 Q Can you read that for me?
21 A "What I am seeing in what you transmitted is
22 the description of patrol activities and enforcement
23 activities, along with the words minimum requirements for
24 a specified period of a month. That clearly translates
25 into a predetermined or specified number that is within a

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Nauahin Angel _& Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 17 0f 19 PagelD #: 371
 

 

 

 

66

1 specified period. The policy or practice should be

2 ceased immediately."

3 Q And under that you say, "That's what he sent

4 me."

5 A Yes, ma'am.

6 MR. BIBB: Janie, I want to understand --

7 we've got the text messages here. But just for the

8 record, I want to reassert and preserve the objection

9 that we have asserted on behalf of Chief Hickman at
10 earlier stages of these proceedings regarding the
iil attorney-client privilege status of those communications.
12 I understand you're going to ask him about it, but I want
13 to make sure that we're going to assert that right and

14 not waiving that right at this stage.

15 MS. VARNELL: Right. And we are actually

16 going to preserve any future litigation that may have to
17 come of that as well or any issue that we may --

18 MR. BIBB: I'm sure we'll have to have a

19 motion argued on that at one point or another.
20 MS. VARNELL: Sure.
21 MR. BIBB: But I just want to make sure that
22 I'm -- you know, it's in the text. We'll talk about it,
23 but that we're preserving that right.
24 MS. VARNELL: Sure.
25 MR. GRANT: And the same for the City. We've

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 18 0f19 PagelD #: 372
 

 

 

 

67

1 asserted that objection.

2 MS. VARNELL: Yes.

3 MR. GRANT: The same objection for the City.
4 BY MS. VARNELL:

5 Q All right. And that was sent on the 8th.

6 That text message you sent to David Schilling was on

7 January 8th?

8 A Yes, ma'am.

9 Q Do you remember seeing an email that Chief
10 Hickman sent out on January 8th about the performance
11 standards?

12 A I don't recall.

13 Q Do you remember hearing that Chief Hickman

14 sent out an email on January 8th basically saying the

15 enforcement activities were not going to be enforced

16 anymore?
17 A Yes. I was informed of that.

18 Q Who told you that?

19 A Officer Schilling, I believe.
20 Q Did he tell you that on the 8th? Do you
21 remember?
22 A I believe so.
23 Q All right. If you'll go to page 45, the next
24 page.
25 A Yes, ma'am.

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
Case 1:19-cv-00295-CHS Document 75-1 Filed 12/02/20 Page 19 o0f19 PagelID #: 373
